Case: 2:13-md-02433-EAS-EPD Doc #: 5391 Filed: 08/31/21 Page: 1 of 4 PAGEID #: 132292




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION
  IN RE: E. I. DU PONT DE
  NEMOURS AND COMPANY C-8
  PERSONAL INJURY LITIGATION,
                                       Civil Action 2:13-md-2433
                                       JUDGE EDMUND A. SARGUS, JR.
                                       Magistrate Judge Elizabeth Preston Deavers


                                      OPINION AND ORDER

         This matter is before the Court on Plaintiffs’ Renewed Motion to Seal the Improperly

  Obtained Affidavit of Science Panelist, Dr. Savitz, as well as a Request for Sanctions for

  Repeated Violations of this Court’s Orders (ECF No. 5388) and Defendant’s Response in

  Opposition to Plaintiffs’ Motion (ECF No. 5390).

         The issue Plaintiffs bring before this Court is whether the affidavit taken from an

  individual member of the Science Panel (“Savitz Affidavit”) is appropriately part of the record in

  the appeal of Travis Abbott and Julie Abbott, et al. v. E. I. du Pont de Nemours and Co., et al.,

  Case No. 2:17-cv-998. The Abbott case and the Swartz case, Angela Swartz and Teddy Swartz v.

  E. I. du Pont de Nemours and Company, Case No. 2:18-cv-00136, were tried together beginning

  on January 21, 2021. The Swartz case ended in a hung jury and is not on appeal. The affidavit at

  issue was implicated only in the Swartz case, not in the Abbott appeal.

         In DuPont’s opposition memorandum currently before the Court, it argues that DuPont

  offered the Savitz Affidavit during the trial deposition of Mrs. Swartz’s specific causation expert,

  it was excluded, and then counsel proffered, which preserved the issue for appeal of the excluded

  evidence. See Fed. R. Evid. 103. Even if this is an accurate statement, the alleged offer,

  exclusion, and proffer were in the Swartz case (during the weekend trial deposition of Swartz’s

  specific causation expert), which is not on appeal.

                                                   1
Case: 2:13-md-02433-EAS-EPD Doc #: 5391 Filed: 08/31/21 Page: 2 of 4 PAGEID #: 132293




         In any event, this Court has issued several decisions that discuss the procurement of the

  Savitz Affidavit, observing defense counsel’s numerous sworn statements that the Savitz

  Affidavit had not been obtained and was not being offered in any case in this MDL. But, this

  Court never took briefing or argument from counsel on the admissibility of the Savitz Affidavit,

  nor addressed whether defense counsel violated this Court’s order obtaining it.

         In 2013, at the beginning of this MDL, “[t]he parties agree[d] that, although the Science

  Panel’s findings are available for utilization in this MDL, the individual panel members are not

  available for any individual discovery.” (Pretrial Order No. 8 at 2, MDL ECF No. 50.) The

  parties’ agreement became an order of this Court.

         In March 2019, defense counsel made clear that the Savitz Affidavit was not offered in

  the Swartz/Abbott trial, and this Court stated, since “nobody has offered this yet[,] . . . we can

  address if -- if and when this is offered.” (March 18, 2019, Case Mngmt. Conf. at 27–28, MDL

  ECF No. 5196.)

         In September 2019, DuPont’s counsel filed sworn affidavit testimony to support the

  position that the Court need not strike, destroy or sanction defendant for obtaining the Savitz

  Affidavit in violation of the parties’ agreement and this Court’s order because Dr. Savitz’s

  “affidavit was obtained for a different case pending in a different court.” (emphasis by defense

  counsel) (Def’s Mem. in Opp. to Motion to Strike and Destroy and for Sanctions at 2, 3, MDL

  ECF No. 5271) (relying on Mace Decl. at ¶¶ 10-11, MDL ECF No. 5271-4)).

         Regardless of these unequivocal declarations to the Court, in February 2020, DuPont

  utilized the Savitz Affidavit in a Sunday deposition of Mrs. Swartz’ specific causation expert

  who was unable to stay the weekend to finish his live trial testimony. Consequently, a weekend

  deposition was necessary. Defense counsel provided to this Court a list of topics that would be

  covered during the Sunday deposition, which did not include the Savitz Affidavit. When counsel
                                                    2
Case: 2:13-md-02433-EAS-EPD Doc #: 5391 Filed: 08/31/21 Page: 3 of 4 PAGEID #: 132294




  for Plaintiffs objected to the use of the Savitz Affidavit the parties called the Court, and during

  an on the record, unscheduled conversation, “it appeared to the Court that the affidavit [to which

  Plaintiff was objecting] was a continuation of a line of questioning of which [defense counsel]

  Mr. Burlingame had informed the Court he would be offering with regard to [Mrs. Swartz’s

  specific causation] expert report and his reliance on the Science Panel Reports. The Court was

  on the telephone with no ability to view the affidavit.” (Op. & Order at 7, Swartz ECF No. 171.)

         Thus, the Court permitted the proffer only in the Swartz case during the deposition of

  Mrs. Swartz’s specific causation expert. This Court has never considered the admissibility of the

  Savitz Affidavit. In a subsequent opinion addressing a requested imposition of sanctions for

  DuPont’s use of the affidavit, issued February 14, 2020, the Court reviewed the history of the

  Savitz Affidavit, defense counsel’s continued unequivocal sworn statements that the defense had

  no intention of using the Savitz Affidavit in the cases in this MDL, then reviewed the Affidavit

  and issued an opinion only in the Swartz case regarding its use, stating:

                 With all of this in mind, the Savitz Affidavit, obtained by DuPont, seeks to
         undo the binding agreement DuPont reached in the Leach Settlement. The affidavit
         was obtained without any input from the plaintiffs. Savitz misapprehends both the
         Leach Settlement Agreement and the limitations of his expertise. The statement
         goes far beyond his qualifications as an epidemiologist. Instead, he seeks to answer
         questions foreclosed by DuPont’s own bargain, which contractually requires it to
         concede general causation. The effect of the Leach Settlement Agreement and the
         meaning of “general causation” are pure questions of law, on which no expert may
         opine, particularly not an epidemiologist.

                The affidavit of Dr. Savitz was improperly obtained, of no scientific value
         and legally inconsequential.

  Id. at 7. Although the Court had reason to do so, it declined to sanction defense counsel based on

  previous professional behavior before the Court.

         This Court’s later evaluation of evidence that was neither offered nor considered and

  excluded, yet was proffered in the Swartz case, did not put an end to this issue. And, while the

                                                    3
Case: 2:13-md-02433-EAS-EPD Doc #: 5391 Filed: 08/31/21 Page: 4 of 4 PAGEID #: 132295




  parties invite this Court to address numerous arguments in their briefs and to sanction defense

  counsel, the Court agrees with Defendant that it lacks jurisdiction to provide the relief Plaintiff

  requests with regard to the Abbott appeal. Griggs v. Provident Consumer Disc. Co., 459 U.S. 56

  (1982); Fort Gratiot Sanitary Landfill v. Mich. Dep’t of Nat. Res., 71 F.3d 1197 (6th Cir. 1995) The

  Abbott case is on appeal and it is the Sixth Circuit which enjoys jurisdiction over that appeal.

  This Court has no authority to control the record in the appeal before the Sixth Circuit.

         Accordingly, the Court DENIES Plaintiffs’ Renewed Motion to Seal the Improperly

  Obtained Affidavit of Science Panelist, Dr. Savitz, as well as a Request for Sanctions for

  Repeated Violations of this Court’s Orders. (ECF No. 5388.)

         IT IS SO ORDERED.


  8/31/2021                                             s/Edmund A. Sargus, Jr.
  DATE                                                  EDMUND A. SARGUS, JR.
                                                        UNITED STARES DISTRICT JUDGE




                                                    4
